Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 26, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (United States Patent Application Publication US 2013/0279276), hereinafter Schaefer, in view of LEE et al. (United States Patent Application Publication US 2016/0239065), hereinafter LEE.

Regarding claim 1, Schaefer teaches a multi-die package, comprising: a computer processor unit (CPU) die a computer processor unit (CPU) die; (Fig. 1 “Processor/SoC Logic Chip Control of Vint Values for Each Microchannel 110”, Fig. 4 410 “CPU/Powerhost with local supply for each microchannel”) and a memory die stacked in vertical alignment with the CPU die. (Fig. 1 “DRAM Separate Vint for Each Microchannel” 120, Fig. 4A & 4B, 410, 411, 420 and 421 [0039] “CPU of the logic chip 410” [0040] “A memory stack of one or more memory dies 421 coupled with the logic chip 411.” As shown in Fig. 4A and 4B, the CPU 410 and 411 are at the bottom of the stacked memory 420 and 421, which is interpreted as a memory die stacked in vertical alignment with the CPU die.)
However, Schaefer does not teach artificial intelligence (Al) architecture circuitry to infer, based on a machine learning model, a workload for at least one of the CPU die or the memory die, the Al architecture circuitry to manage power consumption of at least one of the CPU die or the memory die by adjusting, based on the inferred workload, operational parameters associated with the at least one of the CPU die or the memory die, the AI architecture circuitry included within the CPU die.
LEE teaches artificial intelligence (Al) architecture circuitry to infer, based on a machine learning model, a workload for at least one of the CPU die or the memory die, ([0040] “a power control unit 255, which may include a workload classification logic 256 (that may include or be associated with machine learning logic) to classify a workload being executed an perform dynamic control of a number of cores and/or performance state based at least in part thereon, as described herein.”)
the Al architecture circuitry to manage power consumption of at least one of the CPU die or the memory die by adjusting, based on the inferred workload, operational parameters associated with the at least one of the CPU die or the memory die, ([0038] “power controller may control the processor to be power managed by some form of dynamic voltage frequency scaling (DVFS) in which an operating voltage and/or operating frequency of one or more cores or other processor logic may be dynamically controlled to reduce power consumption in certain situations.”)
the Al architecture circuitry included within the CPU die. (Fig. 2 Processor 200 & Workload Classification Logic 256”)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaefer by incorporating the teaching of LEE of artificial intelligence (AI) architecture circuitry to infer a workload for the CPU die based on a machine learning model and manage power consumption of the CPU die by adjusting operational parameters of the CPU die based on the inferred workload. They are directed toward power management in semiconductor devices. LEE further improves upon Schaefer by incorporating the AI architecture circuitry to manage power consumption of the CPU die based on the workload using the machine learning model. As recognized by LEE, as the density of integrated circuits has grown, the power requirement for computing system has escalated, which consumes a sizeable percentage of the entire electricity supply for a country such as the United States of America. ([0002]) Using the AI architecture circuitry, the machine learning-based power management can predict the optimal power control based on the identified workload behaviors, which saves power consumption without sacrificing the performance. ([0023], [0025]) Therefore, it would be advantageous to incorporate the teaching of LEE of artificial intelligence (AI) 

Regarding claim 3, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
LEE further teaches wherein the Al architecture circuitry is to manage the power consumption by adjusting operational parameters associated with the at least one of the CPU die or the memory die, the operational parameters including include at least one of a power state, a voltage, a frequency, or a power gating. (Fig. 18 “Update Power State of Cores” Fig. 19 1960 “Update Power State of Cores” [0159] “the power state of the cores may be updated. For example, various control signals are sent to the cores, clock generators, voltage regulators and so forth to enable appropriate activation/deactivation of given cores.” [0040] “a power control unit 255, which may include a workload classification logic 256 (that may include or be associated with machine learning logic to classify a workload being executed and perform dynamic control of a number of cores and/or performance state based at least in part thereon, as described herein.” As shown in Fig. 18 and 19 and the paragraphs [0040] and [0159], the power state of cores with C-states and dynamic voltage frequency scaling (DVFS) are adjusted to control the power consumption of cores.)

Regarding claim 4, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 3, as discussed above.
LEE further teaches wherein the Al architecture circuitry is to assign at least one of a first power state or a first frequency to a first component of the at least one of the CPU die or the memory die, ([0038] “power controller may control the processor to be power managed by some form of dynamic voltage frequency scaling (DVFS) in which an operating voltage and/or operating frequency of one or more cores or other processor logic may be dynamically controlled to reduce power consumption in certain situations.” [0040] “each such core may be of an independent power domain and can be configured to enter and exit active states and/or maximum performance states based on workload.” Different cores or different domains are independently controlled to be in different power states and DVFS, which includes operating frequency. Thus, one core, which is interpreted as a first component of the CPU die, is assigned with a first frequency such as C state or a first operating frequency.) and to assign at least one of a second power state different than the first power state or a second frequency different than the first frequency to a second component of the at least one of the CPU die or the memory die. ([0040] “each such core may be of an independent power domain and can be configured to enter and exit active states and/or maximum performance states based on workload.” As discussed above, when one core or the first chip is operating at the first frequency or the first power state, other cores, which is interpreted as a second component of the CPU die, is operating at different frequency or different power state from the first component, which is interpreted as a second power state different than the first power state or a second frequency different than the first frequency.)

Regarding claim 5, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 3, as discussed above.
LEE further teaches an inference engine to infer the workload based on input from a device external to the multi-die package; ([0040] “a power control unit 255, which may include a workload classification logic 256 (that may include or be associated with machine learning logic) to classify a workload being executed and perform dynamic control of a number of cores and/or performance state based at least in part thereon, as described herein.” [0025] “workloads include I/O or network bounded workloads.” A workload classification logic, which is interpreted as an inference engine, classify a workload, which is the request or ques from the component outside of a processor 110. Furthermore, the workload includes I/O or network bounded workloads, which is external from a device to the multi-die package.) and 
a power management engine to determine assigned values for the operational parameters based on the inferred workload and on current values for the operational parameters. ([0147] “power controller 1750 further includes a power configuration selector 1790 which may receive a given performance energy prediction for a next operation interval and determine an appropriate next power configuration to provide operation controls to cores 1710 for the next operation interval. In the embodiment shown in FIG. 17, power configuration selector 1790 includes a history logic 1792, an impact logic 1794, and an update logic 1795.” [0151] “the power state information may further include performance state information, which may correspond to a particular voltage/frequency level at which the cores are operating.” A power configuration selector included in the PCU, which is interpreted as a power management engine, determines power configuration such as power state for the next interval, which includes the operational parameters, based on the performance energy prediction determined by the workload behavior.)

Regarding claim 6, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 5, as discussed above.
LEE further teaches wherein the inference engine is to activate the power management engine in response to detecting a change in the workload. (As shown in Fig. 18, the change of the workload such as 1845 “Is configuration prediction consistent with history information?” predicts the optimal power configuration for the power management engine, which causes activation of the power management engine to update the power configuration.)

Regarding claim 26, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
LEE further teaches wherein the CPU die includes the Al architecture circuitry, (As shown in Fig. 2, power control unit 255 is included in a processor 200.)
the CPU die further including a processor core, ([0033] “As shown in Fig. 2, processor 200 may be a multicore processor including a plurality of cores 210a-210n.”) the processor core separate from the Al architecture circuitry. (Fig. 2, “processor 200”, “Power Control Unit 255” As shown in Fig. 2, power control unit 255 is separated from plurality of cores.)

	Regarding claims 18 and 19, the claims 18 and 19 are a non-transitory computer readable medium comprising instructions claim of the apparatus claims 1, 3, and 5. The claims 18 and 19 do not further teach or define the limitation over the limitations Schaefer in view of LEE teaches all the limitations of the claims 18 and 19.

	Regarding claims 22 and 23, the claims 22 and 23 are the method claim of the apparatus claim 1, 3and 5. The claims 22 and 23 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Schaefer in view of LEE teaches all the limitations of the claim 22 and 23.

Claims 2, 11, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of LEE as applied to claim 1 above, and further in view of ITO et al. (United States Patent Application Publication US 2010/0078790), hereinafter ITO.

Regarding claim 2, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Schaefer, as modified above, teaches wherein the CPU die and the memory die collectively correspond to a first compute stack. (Fig. 4A & 4B. Stacked memory device 400 & 401 includes CPU 410 & 401 with 3D stacked memory dies 420 & 421.)
However, Schaefer in view of LEE does not teach the multi-die package further including a second compute stack, the second compute stack including: a second CPU 
ITO teaches the multi-die package further including a second compute stack, the second compute stack (Fig. 1, 100b, 200b) including: a second CPU die; (100b in Fig. 1 “processor LSI” Processor LSI is interpreted as the CPU die.) and a second memory die, (200b in Fig. 1 “memory LSI”) the second compute stack stacked on top of the first compute stack. (Fig. 1, As shown in Fig. 1, processor LSI and memory LSI are stacked above the first stack, which includes 100a and 200a.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaefer in view of LEE by incorporating the teaching of ITO of the multi-die package including a second compute stack with a second CPU die and a second memory die stacked on top of the first compute stack. They are all directed controlling semiconductor devices. As recognized by ITO, with the advancement of microfabrication technology, the performance improvement and functional upgrade of LSIs have been achieved by integrating more transistors in a single chip. ([0005]) However, due to the effects of the limits of miniaturization and the increases in the cost of utilizing state-of-the-art processes, performance improvement by means of integration into a single chip as practiced so far may not be a best solution in the future. ([0005]) Three-dimensional integration by stacking a plurality of dies will be promising solution to increase the ([0005]) Therefore, it would be advantageous to incorporate the teaching of ITO of the multi-die package including a second compute stack with a second CPU die and a second memory die stacked on top of the first compute stack in order to improve the integration of the number of processors and memory on a limited footprint of a single chip.

Regarding claim 11, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Schaefer, as modified above, further teaches silicon vias to interconnect the CPU die and the memory die. ([0024] “each Vint domain rail of a stacked memory device is connected through a power through silicon via (TSV) of the specific microchannel.”)
	
	Regarding claim 14, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
	ITO further teaches graphics processor unit (GPU) die stacked in vertical alignment with the CPU die. ([0069] “The processor LSI 100 refers to general purpose processor such as a CPU, special purpose processor such as a graphics accelerator.” The processor 100a or 100b can be combination of CPU and graphics accelerator. Thus, the stacked configuration of a CPU in 100a and a GPU in 100b in vertical alignment is interpreted as a GPU stacked in vertical alignment with the CPU die.)
LEE further teaches the Al architecture circuitry to infer a GPU workload for the GPU die and to manage power consumption of the GPU die based on the inferred GPU workload. ([0077] “processor available from Intel Corporation…other low power processor…from AMD or Sunnyvale, Calif., an ARM-based design from ARM Holdings, Ltd. Or other Licensee thereof…” Intel Corp., AMD and ARM produces GPU. As discussed above in claim 1, LEE teaches the AI architecture circuitry to infer a workload and manage power consumption of each core, such as GPU.)

Regarding claims 15 and 16, the claims 15 and 16 do not further teach or define the limitation over the limitations recited in the rejected claims 1, 2, 3, and 14 above. Therefore, Schaefer in view of LEE and further in view of ITO teaches all the limitations of the claims 15 and 16.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of LEE as applied to claim 1 above, and further in view of G. H. Loh, Y. Xie and B. Black, "Processor Design in 3D Die-Stacking Technologies," in IEEE Micro, vol. 27, no. 3, pp. 31-48, May-June 2007. doi: 10.1109/MM.2007.59, hereinafter Loh.

Regarding claim 8, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
Schaefer in view of LEE does not teach wherein the CPU die includes a first layer of first logic circuits and a second layer of second logic circuits, the second layer being above the first layer, the first logic circuits being higher performance than the second logic circuits.
Loh teach wherein the CPU die includes a first layer of first logic circuits (“Device layer 1” in Figure. A) and a second layer of second logic circuits (Device layer 2 in Figure. A, Cache on top of the CPU core or stacking separate cores”), the second layer being above the first layer (FIG. A. Device layer 2 is on top of Device layer 1.), the first logic circuits being higher performance than the second logic circuits (Page 36, right column Lines 12-13, “cache on top of the CPU core”, the second layer (Device layer 2), which is a cache memory, is above the first layer (Device layer 1), which is a processor. Thus, as discussed above, the first layer of processor has higher performance than the second layer of the cache memory.)
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Schaefer in view of LEE, to incorporate the teaching of Loh of the CPU die including a first layer of the first logic circuits and a second layer of second logic circuits, the second layer being above the first layer, the first logic circuits being higher performance than the second logic circuits. They are all directed toward three-dimensional chips. Loh further improves upon Schaefer in view of LEE, by fabricating a die with two device layers. As well known in the 

Regarding claim 9, Schaefer in view of LEE, and further in view of Loh teaches all the limitations of the multi-die package as defined in claim 8, as discussed above.
LEE further teaches wherein the first layer includes the Al architecture circuitry. (Fig. 2 Power Control Unit 255 and Workload Classification Logic 256. As discussed above, PCU 255 with the AI architecture circuitry is included in the processor.)

Regarding claim 10, Schaefer in view of LEE, and further in view of Loh teaches all the limitations of the multi-die package as defined in claim 8, as discussed above.
Loh further teaches wherein the second layer includes the Al architecture circuitry. (Figure 3 (b), “functional unit blocks” As shown in Figure 3, each device layers can be processors, memory, or other functional unit blocks. One of functional unit blocks can be the AI architecture circuity since, as disclosed by Loh, the functional unit block can be arithmetic logic units, decoder, or bit arrays. Therefore, the second layer of “Device layer 2” can include the AI architecture circuitry.)

Claims 7, 20, 21, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of LEE as applied to claims 1, 19, and 23 above, and further in view of KIM et al. (United States Patent Application Publication US 2012/0173895), hereinafter KIM, and further in view of Mathiyalagan et al. (United States Patent Application Publication US 2015/0168972), hereinafter Mathiyalagan.

Regarding claim 7, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
However, Schaefer in view of LEE does not teach wherein the Al architecture circuitry is to manage the power consumption by adjusting power budgets assigned to local control units associated with separate components of the at least one of the CPU die or the memory die.
Kim teaches wherein the Al architecture circuitry is to manage the power consumption by adjusting power budgets assigned to local control units associated with separate components of the at least one of the CPU die or the memory die, ([0023] “power control unit may allocate the power budget to each domain based on the efficiency rating values.” [0025] “the PCL 109 may be provided within each domain or a centralized power control unit 150 may be provided to perform power budget allocation.” Kim teaches that the power budget can be allocated to each domain of the processor based on the efficiency rate values, which are determined by an increase in the performance values in response to an increase in the frequency. [0021] “higher performance per power” is to control the power consumption of each domain. The power consumption is adjusted by allocating power budget on each domain.)
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Schaefer in view of LEE to incorporate the teaching of Kim to manage the power consumption by adjusting power budgets assigned to local control units associated with separate components of the at least one of the CPU die or the memory die. Kim further improves upon Schaefer in view of LEE by allocating power budget to each domain based on the efficiency rating values. As recognized by Kim, for a limited amount of power, when there are multiple components requiring multiple frequencies, power budget allocation is critical. ([0004]) By allocating power budget to different domains based on the efficiency rating values, the balanced power allocation among multi-frequency domains improves the efficiency of performance of each domain and increases the utilization of the limited power. Therefore, it would be advantageous to adjust the power budget among each domain in order to improve the efficiency and the utilization of the limited power.
Schaefer in view of LEE and further in view of KIM does not teach ones of the local control units to determine a value of an operational parameter for corresponding ones of the components, the operational parameter including at least one of power state, a voltage, a frequency, or a power gating.
Mathiyalagan teaches ones of the local control units to determine a value of an operational parameter for corresponding ones of the components, the operational parameter including at least one of power state, a voltage, a frequency, or a power gating. ([0018] “Voltage selection logic 105A and 105B can be used to select and route different power supply voltages to different die.” [0029] “The voltage of the die may be sampled and sensed as a feedback voltage, as in 208. The feedback voltage may be sent to a voltage regulation circuit, as in 209. The feedback voltage may be used to adjust the supply voltages on the supply voltage lines, as in 204.” Each On-chip voltage selection logic on each die can determine the appropriate voltage among “VDD high”, “VDD mid”, and “VDD low” by feedback voltage as shown in FIG. 4. Therefore, local control units of “on-chip voltage selection logic” determines the operation parameter of the voltage for each corresponding die.) the operational parameter including at least one of power state, a voltage, a frequency, or a power gating. ([0018] “Voltage selection logic 105A and 105B can be used to select and route different power supply voltages to different die.” The operation parameter that is determined is “a voltage”, which is one of “VDD high”, “VDD Mid”, and “VDD Low” as discussed above.)
Schaefer in view of LEE and further in view of KIM by incorporating the teaching of Mathiyalagan of the AI architecture circuitry to manage the power consumption by adjusting power budgets assigned to local control units associated with separate components. As recognized by Mathiyalagan, 3D chips often contain dies manufactured from different process technologies causing variation in the required or optimal voltage supplied to each die in the 3D chips. ([0013]) The variation in required voltage can affect the die operation and performance, which also affect the overall performance of the 3D chip. Using the voltage determination logic, each die can receive suitable voltage for its operation. Thus, it would be advantageous to improve performance of dies and 3D chips by incorporating the AI architecture circuitry to manage the power consumption by adjusting power budgets assigned to local control units associated with separate components to provide suitable voltage to each die.

Regarding claims 19 and 20, the claims 19 and 20 are the non-transitory computer readable medium claims of the apparatus claims 1 and 7. The claims 19 and 20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Schaefer in view of LEE, and further in view of KIM, and further in view of Mathiyalagan teaches all the limitations of the claims 19 and 20.


Regarding claims 24 and 25, the claims 24 and 25 are method claims regarding to claims 20 and 21 They do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 24 and 25 are rejected as being unpatentable over Schaefer in view of LEE, and further in view of KIM, and further in view of Mathiyalagan with same reasoning as discussed above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of LEE as applied to claim 1 above, and further in view of Mak (United States Patent Application Publication US 2016/0111406), hereinafter Mak.

Regarding claim 12, Schaefer in view of LEE teaches all the limitations of the multi-die package as defined in claim 1, as discussed above.
However, Schaefer in view of LEE does not teach a separate die adjacent the CPU die; and a silicon bridge to interconnect the CPU die and the separate die.
Mak teaches a separate die adjacent the CPU die; (“Memory stack” 130 in Fig. 2, As shown in Fig. 2 the memory stack is adjacent to CPU 120.) and a silicon bridge to interconnect the CPU die and the separate die. (As shown in Fig. 4 and a paragraph [0011], CPU 120 and Memory 130 are connected via Si bridge 310.)
Schaefer in view of LEE incorporating the teaching of Mak of a separate die adjacent the CPU and a silicon bridge. As recognized by Mak, the multi-die package often uses a silicon interposer to interconnect separate dies. However, one of the problems is that the fabrication of the silicon interposer has limitations based upon the reticles used in the process, e.g., photolithography processes. This may limit the size of the processor and the memory devices may be formed in the device package due to the limitations of the silicon interposer, it is increasingly difficult to place larger processors and more than two memory stacks on a single silicon interposer. ([0010]) The silicon bridge eliminates the fabrication of through-silicon vias (TSV), which is costly and complicated fabrication process for high density interconnections. Thus, the silicon bridge reduces the manufacturing cost and the burden of the fabrication process. Therefore, it would be advantageous to incorporate the silicon bridge to interconnect the CPU die and a separate die via in order to reduce the manufacturing cost and the burden of the fabrication process.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of LEE as applied to claim 1 above, and further in view of Huang (United States Patent Application Publication US 2012/0173895), hereinafter Huang.

Regarding claim 13, Schaefer in view of LEE teaches all the limitation of the multi-die package as defined in claim 1.
However, Schaefer in view of LEE does not teach an integrated heat spreader coupled to the memory die stacked in vertical alignment with the CPU die.
Huang teaches an integrated heat spreader coupled to the memory die stacked in vertical alignment with the CPU die. (160 in FIG. 5 and 6, heat spreader, As shown in FIG. 5 and 6, the heat spreader is mounted on top of the stacked dies. As discussed above, ITO and Mathiyalagan teach that the memory die is placed at the top of the stacked dies. Thus, the heat spreader at the top can be placed at the top of the memory die.)
It would have been a prima facie obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Schaefer in view of LEE to incorporate the teaching of Huang of an integrated heat spreader coupled to the memory die stacked in vertical alignment with the CPU die. They are all directed toward three-dimensional integrated circuits. Huang further improves upon Schaefer in view of LEE using the integrated heat spreader. As recognized by Huang, thermal management in any semiconductor is a critical issue for device reliability and performance ([0015]). The heat spreader on the stack of the semiconductor chip dissipates heat faster and more effectively resulting in improved thermal management. Thus, it would be .

Response to Arguments

Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to Double Patenting have been fully considered and are persuasive. The rejection of claims 1-3, 5, 6, 11, 12, and 22-25 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 12/18/2020, with respect to the rejections of claims 1-15, and 17-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection is made in view of Schaefer to teach 3D stacked memory with a CPU die including a logic chip to control power consumption of the memory device and LEE to teach the processor including a power control using a machine learning based power management.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.K./Examiner, Art Unit 2187              

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187